Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ukai et al. (US20110195322).
2.	Regarding claims 1-3, Ukai teaches an energy management system (see Figure 8), comprising: a fuel cell configured to supply energy used in a facility;
a first hydrogen supply unit configured to supply hydrogen to the fuel cell by causing a power generation apparatus that uses renewable energy to perform water electrolysis;
a second hydrogen supply unit configured to supply hydrogen to the fuel cell by reforming natural gas supplied via a pipeline; and a control unit configured to determine a ratio between hydrogen supplied from the first hydrogen supply unit to the fuel cell and hydrogen supplied from the second hydrogen supply unit to the fuel cell, wherein the control unit determines the ratio in accordance with a percentage of heat energy and energy other than the heat energy with respect to the energy used in the facility (see Figure 8).
(microcomputer [0039]) configured to acquire information about weather and a disaster.

    PNG
    media_image1.png
    739
    980
    media_image1.png
    Greyscale

Ukai’s controller can inherently perform the claimed functional limitations, and under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986) (MPEP 2112.02).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLATUNJI A GODO/Primary Examiner, Art Unit 1722